Exhibit 10.13

EXECUTION COPY

SUPPLY AND SUBLICENSE AGREEMENT

This Supply and Sublicense Agreement (hereinafter referred to as this
“Agreement”), effective as of the 22nd day of January, 2008 (the “Effective
Date”), is made by and between Transcept Pharmaceuticals, Inc., a Delaware
corporation with its principal offices at 1003 W. Cutting Blvd., Suite 110, Pt.
Richmond, California 94804 (hereinafter referred to as “Purchaser”), and Mikart,
Inc., a Georgia corporation with its principal offices at 1750 Chattahoochee
Ave, Atlanta, GA 30318 (hereinafter referred to as “Supplier”). Purchaser and
Supplier are sometimes referred to herein individually as a “Party” or
collectively as the “Parties”.

WHEREAS, Purchaser entered into that certain supply agreement dated July 23,
2007 with SPI Pharma, Inc., a Delaware corporation with its principal offices at
321 Cherry Lane, New Castle, Delaware 19720 (hereinafter referred to as “SPI”)
under which SPI agreed to supply quantities of the Product (as defined below)
purchased by Purchaser on the terms and conditions described therein (such
agreement, the “SPI Supply Agreement”);

WHEREAS, the SPI Supply Agreement provided for the transfer of SPI proprietary
technology covering the manufacture of Product to Purchaser and a license to
Purchaser under such SPI proprietary technology to allow Purchaser, with the
approval of SPI, to transfer such technology to Supplier and to grant a
sublicense under such technology to Supplier solely for the purpose of enabling
Supplier to act as a secondary source manufacturer of the Product for Purchaser
for use in the Finished Product (as defined below);

WHEREAS, Supplier, Purchaser and SPI entered into that certain confidentiality
agreement dated October 12, 2007 (the “Confidentiality Agreement”) under which
SPI provided its approval of Purchaser’s transfer and sublicense of SPI’s
proprietary Product technology to Supplier under the terms and conditions set
forth therein (with such terms including restrictions on Supplier’s use and
disclosure of SPI’s proprietary Product technology) for the purpose of enabling
Supplier to manufacture Product for Purchaser for use in the Finished Product as
Purchasers secondary source manufacturer; and

WHEREAS, Supplier and Purchaser desire to enter into an agreement setting forth
the terms and conditions of Supplier’s manufacture and supply of the Product for
Purchaser as Purchaser’s secondary source manufacturer and granting Supplier a
sublicense of the SPI proprietary technology rights necessary to enable Supplier
to manufacture and supply such Product for Purchaser.

NOW, THEREFORE, in consideration of the covenants, conditions and obligations
expressed herein, and intending to be legally bound thereby, the Parties hereto
agree as follows:

 

1. DEFINITIONS

Terms defined in the preamble of this Agreement have the meanings set forth
therein, and the following terms have the meanings set forth below.

 

 

Confidential treatment has been requested for portions of this exhibit. These
portions have been omitted from this exhibit and have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to an entity, any company or other entity which
directly or indirectly controls or is controlled by or is under common control
with that entity. An entity shall be regarded as in control of another entity
for purposes of this definition if it owns or controls fifty percent (50%) or
more of the shares of the subject entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority).

“API” means the active pharmaceutical ingredient zolpidem and/or any isomers,
crystals, hydrates, anhydrates, solvates, salt forms, free acids or bases,
complexes, or polymorphs thereof.

“Applicable Laws” means all laws, ordinances, rules and regulations of any
governmental or regulatory authority that apply to the Product, Supplier’s
manufacture and supply of the Product, or this Agreement, including without
limitation (i) all applicable federal, state and local laws and regulations;
(ii) the U.S. Federal Food, Drug and Cosmetic Act (“FDCA”), (iii) regulations
and guidelines of the FDA and other Regulatory Agencies, and ICH guidelines and
(iv) GMP, and if applicable, current Good Laboratory Practices and current Good
Clinical Practices promulgated by the FDA and other Regulatory Agencies.

“Buffered Soda Technology” means the [***].

“Facility” means Supplier’s GMP manufacturing facility located in 2090 Marietta
Blvd., Atlanta, GA 303018.

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

“Finished Product” means a product comprising a Product together with the API,
and which may include [***].

“GMP” means current good manufacturing practice and standards as provided for
(and as amended from time to time) in the Current Good Manufacturing Practice
Regulations of the U.S. Code of Federal Regulations Title 21 (Parts 11, 210,
211, 820), the FDA Guidance for Industry Q7A ICH Good Manufacturing Practice for
Active Pharmaceutical Ingredients and the IPEC (The International Pharmaceutical
Excipients Council) Good Manufacturing Practices Guide for Bulk Pharmaceutical
Excipients.

“Licensed Agreement IP” means the Agreement IP (as defined in Section 4.1 of the
SPI Supply Agreement) that is licensed by SPI to Purchaser under Section 8.1 of
the SPI Supply Agreement and sublicensable by Purchaser under the terms of the
SPI Supply Agreement.

“Manufacture” and “Manufacturing” means, along with other forms of the word, the
development, manufacturing, quality testing, handling, packaging, storage and/or
disposal of: (i) the Product and (ii) the raw materials and components used in
connection with the preparation of the Product.

“Product” means Buffered Soda as described in the Specifications, to be
manufactured and supplied by Supplier as Purchaser’s secondary source
manufacturer.

 

2

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Patents” shall mean any of the following, whether existing now or in the future
anywhere in the world: (i) any issued patent, including without limitation
inventor’s certificates, utility model, substitutions, supplemental protection
certificates, extensions, confirmations, reissues, re-examination, renewal or
any like governmental grant for protection of inventions; and (ii) any pending
application for any of the foregoing, including without limitation any
continuation, divisional, substitution, additions, continuations-in-part,
provisional and converted provisional applications.

“Regulatory Agency” means any governmental regulatory authority involved in
regulating any aspect of the conduct, development, manufacture, market approval,
sale, distribution, packaging or use of the Product and/or Finished Product,
including the FDA and the European Medicines Evaluation Agency (“EMEA”).

“Regulatory Approval” means a required consent, license, approval or other
authorization of a Regulatory Agency having authority over the manufacture, use,
storage, import, export, clinical testing, transport, marketing, sale or
distribution of the Product and/or Finished Product, as applicable, in all or
any portion of the Territory.

“Specifications” means the specifications for the Product that are attached
hereto as Exhibit B, as such may be amended by Purchaser from time to time by
the provision of at least thirty (30) day’s prior written notice to Supplier.

“SPI Product Manufacturing IP” means, in each case to the extent licensed by SPI
to Purchaser under Section 8.1 of the SPI Supply Agreement and sublicensable by
Purchaser under the terms of the SPI Supply Agreement: (i) the SPI Product
Manufacturing Technology; and (ii) any and all Patents controlled by SPI or any
of its Affiliates that claim the Manufacturing, use (including administration),
sale or importation of the Buffered Soda Technology or that are otherwise
necessary or useful for the Manufacture of Product as permitted by the SPI
Supply Agreement.

“SPI Product Manufacturing Technology” means, with respect to the Buffered Soda
Technology supplied by SPI to Purchaser under the SPI Supply Agreement, to the
extent in writing, created in the ordinary course of SPI’s business and
controlled by SPI: (i) descriptions of compositions (including raw materials
used), raw material SPIs, incoming raw material specifications and methods,
production processes and equipment used; (ii) quality control specifications and
methods; (iii) Master Batch Records (MBRs), storage requirements, process
validation protocols and results; and (iv) all information contained in SPI’s
Drug Master File (DMF) for the Product and all other SPI know-how relating to
the Manufacture of the Buffered Soda Technology.

“Term” has the meaning given in Section 8.1 of this Agreement.

“Territory” means [***].

 

3

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

2. PURCHASE AND SALE OF PRODUCT

2.1 Supply of Product. During the Term of this Agreement, Supplier agrees to
supply to Purchaser the Product ordered by Purchaser under the terms of this
Agreement in the quantities ordered hereunder. Purchaser may purchase Product
hereunder through its designees (e.g. Purchaser’s contract manufacturers and/or
pharmaceutical development partners), and Supplier agrees to supply Product to
such designees pursuant to the terms of this Agreement.

2.2 Quantity. The quantity of Product Supplier is obligated to supply hereunder
and Purchaser is obligated to purchase hereunder for each calendar quarter shall
be as set forth in Article 5 hereof.

2.3 Orders. Orders shall be documented by written or electronic purchase order
form submitted to Supplier at least [***] prior to requested delivery, and will
provide for shipment in accordance with reasonable delivery schedules and lead
times as may be agreed upon from time to time by Supplier and Purchaser so long
as the maximum lead time shall not exceed [***] unless otherwise agreed to by
the Parties. Notwithstanding anything to the contrary set forth in this
Agreement, Purchaser acknowledges and agrees that each order hereunder shall be
for [***] of the Product, with a batch being approximately equal to [***] of the
Product.

2.4 Packaging. Product shall be shipped packaged in containers in accordance
with the applicable Specifications or as otherwise agreed by the Parties in
writing. Each such container will be individually labeled with a description of
its contents, including the manufacturer lot number and quantity of Product,
date of manufacture and expiration date.

2.5 Product Plan. Supplier and Purchaser acknowledge and agree that the Product
Technical Transfer Proposal (the “Product Plan”) attached hereto as Exhibit C
and incorporated herein by this reference forms an integral part of and a
supplement to this Agreement. The steps described in the Product Plan shall be
performed by Supplier in accordance with the terms and conditions of the Product
Plan. Purchaser agrees to pay to Supplier the fees described in the Product Plan
with respect to such steps in accordance with the payment schedule set forth in
the Product Plan, and the Parties acknowledge that Purchaser has already made
the first payment of [***] due under the Product Plan. In the event of a
conflict between the terms of the body of this Agreement and the Product Plan,
the terms of the body of this Agreement shall control.

 

3. PRICE OF PRODUCT; DELIVERY

3.1 Purchase Price. The purchase price for Product shall be as set forth in
Exhibit A.

3.2 Purchase Price Adjustments. Supplier shall have the right to increase the
purchase price for the Product [***]. In the event that Supplier increases the

 

4

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

price charged for the Product pursuant to the preceding sentence in a given
Contract Year and after the effective date of such increase Supplier’s cost of
raw materials or components for manufacturing or packaging the Product (such
costs, “Materials Costs”) further increases by more than [***] during such
Contract Year, Supplier shall have the right, by providing at least [***] prior
written notice to Purchaser, to further increase the price in such year by a
percentage amount equal to the amount of such Materials Cost increase that
exceeds the [***] increase in Materials Costs; provided, that (i) Supplier shall
provide Purchaser with documented evidence of any such further cost increases
and shall use its reasonable efforts to prevent any such further cost increases
from occurring; and (ii) the price of Product shall not be increased to reflect
increases in Supplier’s Total Product Costs to the extent such increases have
already been incorporated into the Product price pursuant to this sentence. As
used in this Section 3.2, “Contract Year” shall mean a [***] period during the
term of this Agreement, with the first Contract Year commencing on the Effective
Date and subsequent Contract Years commencing on each anniversary of the
Effective Date.

3.3 Delivery. Supplier shall deliver the quantities of Product ordered by
Purchaser on the dates specified in Purchaser’s purchase orders submitted in
accordance with Section 2.3 above. All Product shipments shall be delivered FOB
(UCC) Supplier’s shipping point at the Facility. The carrier shall be selected
by agreement between Purchaser and Supplier, except that if no such agreement is
reached, Purchaser shall select the carrier. All Product delivered hereunder
shall be suitably packed for shipment by Supplier in accordance with good
commercial practice with respect to protection of such Product during
transportation and marked for shipment to Purchaser’s specified receiving point.

 

4. LICENSE

4.1 Purchaser hereby grants to Supplier a non-exclusive, worldwide sublicense
under the SPI Product Manufacturing IP and Licensed Agreement IP, solely to
Manufacture Product for Purchaser and its designees (i.e. Purchaser’s contract
manufacturers and/or pharmaceutical development partners) for use in Finished
Products (the “Product Manufacturing Sublicense”).

4.2 Supplier: (i) agrees that its practice of the Product Manufacturing
Sublicense shall be subject to the terms and restrictions of this Agreement and
the terms and restrictions of the Confidentiality Agreement, including without
limitation Supplier’s adherence to the terms and conditions of Section 2.1 of
the Confidentiality Agreement; and (ii) agrees to abide by all terms of the
Confidentiality Agreement in its performance of its obligations under this
Agreement.

 

5. FORECASTS AND FIRM ORDERS

5.1 Forecasts. Upon the execution of this Agreement by the Parties, and by [***]
of each year of the Term (excluding [***] of the Term, unless this Agreement is
extended by the mutual written consent of the Parties), the Purchaser shall
provide Supplier with an estimated non-binding forecast of its requirements for
the Product for the following calendar year. In addition, the Purchaser shall by
the end of each calendar quarter provide a rolling forecast on a quarterly basis
of its requirements for the Product for the following four calendar quarters
(“Q1”, “Q2”, “Q3” and “Q4”).

 

5

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

5.2 Firm Orders.

5.2.1 The forecast given by Purchaser for Ql shall constitute a firm order
(“Firm Order”) for the Product for Ql and Purchaser shall be obligated to
purchase, and Supplier shall be obligated to supply, such quantities of Product
pursuant to one or more purchase orders submitted to Supplier during Ql, in each
case within the applicable ranges specified in Section 5.2.2 below.

5.2.2 It is understood and agreed that the forecasted quantities of Product for
Q2, Q3 and Q4 shall not be binding upon Purchaser in any respect, and Purchaser
shall not be liable with respect to its good faith efforts to provide such
non-binding forecasts. Notwithstanding the foregoing, the Firm Order for the
then current Ql may not be for an amount less than [***] of the immediately
preceding forecast for each such calendar quarter and Supplier shall not be
obligated to supply more than [***] of such forecasted amount, in each case
unless otherwise agreed by the Parties in writing; provided, however, that
Supplier shall use diligent efforts to fill the amounts of any Firm Order
exceeding the [***] cap described above.

5.3 Minimum Purchase Obligation. Notwithstanding anything to the contrary set
forth in this Agreement, during the twenty-four (24) month period following the
date of first commercial sale by Purchaser or its designee of Finished Product
during the Term, Purchaser shall be obligated to order and purchase from
Supplier at least two (2) batches (a total of approximately Four Hundred Twenty
kilograms (420kg) of the Product, with at least one (1) batch of Product to be
purchased during the first twelve (12) month period following such date of first
commercial sale (the “Minimum Purchase Obligation”). In the event Purchaser
fails to meet its Minimum Purchase Obligation set forth in this Section 5.3 in
any relevant period for any reason other than a breach of this Agreement by
Supplier or a force majeure event, Purchaser shall pay to Supplier an amount
equal to the quantity of Product by which Purchaser failed to meet its Minimum
Purchase Obligation for such period multiplied by the then current price for
such Product. It is understood that, except for Purchaser’s obligation to
purchase Firm Order amounts as described in Section 5.2 and its Minimum Purchase
Obligation under this Section 5.3, Purchaser is under no obligation to purchase
amounts of Product from Supplier.

 

6. QUALITY

6.1 Specifications. The Supplier agrees that the Product supplied hereunder
shall conform to the Specifications applicable to the Product and shall be
manufactured at the Facility in accordance with Applicable Laws, including GMP
manufacturing and record keeping procedures.

6.2 Quality Control. Prior to each shipment of Product, Supplier shall perform
quality control testing procedures and inspections to verify that the Product to
be shipped conforms fully to the applicable Specifications. Each shipment of
Product shall be accompanied by a certificate of analysis in a form acceptable
to Purchaser and describing all current requirements of the Specifications,
results of tests performed certifying that the Product supplied has been
manufactured, controlled and released at the Facility in accordance with the
Specifications and Applicable Laws.

 

6

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

6.3 Changes to the Specifications. As between the Parties, Purchaser shall have
the sole right to modify the Specifications with respect to the Product. All
modifications shall be provided to Supplier in writing at least [***] prior to
the effective date of such changes, shall be signed by an authorized
representative of Purchaser and Supplier, and shall be effective for purchase
orders for Product placed after the effective date of the changes. If the
modifications result in a change in Supplier’s manufacturing costs, the Parties
shall negotiate in good faith to agree upon an appropriate adjustment to the
price of the Product under this Agreement commensurate with the change in
Supplier’s manufacturing costs. If the modifications result in a delay in
delivery, the Parties will negotiate a reasonable extension of the affected lead
times.

6.4 Batch Records; Samples. Supplier shall maintain batch records sufficient to
trace the history of each batch, and representative samples from each batch of
Product manufactured hereunder, for record keeping, stability testing, and other
regulatory purposes, including as may be required by the Specifications or
Applicable Laws, for a minimum of [***] following Supplier’s manufacture of such
batch, after which Supplier may make arrangements for confidential disposition,
unless Purchaser provides prior written request for longer retention of such
records or samples. Alternatively, Purchaser shall have the option of having
such records and samples delivered to Purchaser or its designee. Upon the
request of Purchaser and so long as Supplier is required to maintain such
records, Supplier shall provide Purchaser reasonable access to and copies of
such records.

6.5 Rejected Product. Acceptance by Purchaser of Product delivered by Supplier
shall be subject to inspection and applicable testing by Purchaser or its
designee. If on such inspection or testing Purchaser or its designee discovers
that any Product fails to conform with the Specifications therefor or otherwise
fails to conform to the warranties given by Supplier in Article 11 below,
Purchaser or such designee shall notify Supplier in writing within [***] days of
receipt of the Product, and shall provide Supplier with the specific reasons as
to why such Product is defective as well as all reasonably necessary supporting
documentation. Purchaser may, at the time of such notice, if timely, reject such
Product. Notwithstanding the preceding portions of this section, if within [***]
of being notified by Purchaser of its rejection of any Product, Supplier
reasonably disagrees that such Product was properly rejected, Supplier shall
notify Purchaser in writing of such fact and the reasons therefor, but if
Supplier fails to so notify Purchaser within such [***], the Product in question
will conclusively be deemed to have been properly rejected. After receipt of
such notice from Supplier, Purchaser and Supplier will attempt amicably to
settle the dispute concerning any allegedly defective Product but if they are
unable to do so within [***] after the date of any Supplier notice, the parties
will jointly select a third party expert to make a final determination as to
whether or not the Product in question was defective and therefore properly
rejected, such determination to be binding on both Parties. The fees and
expenses of such third party expert will be paid by the Party whose
determination was in error as to whether or not Product was defective and
therefore properly rejected. Upon request from Supplier, Purchaser shall return
or dispose of the rejected Product in accordance with Supplier’s reasonable
instructions and at Supplier’s expense, provided that such instructions comply
with all Applicable Laws. Supplier shall use its commercially reasonable efforts
to replace rejected Product within the shortest possible time after Suppliers
receipt of rejection notice thereof from Purchaser or notice from the third
party expert that such Product was defective, as applicable In the event all or
part of a shipment of Product is rejected prior to Purchaser’s payment therefor,
Purchaser may withhold such payment until receipt of replacement Product that
conform with the Specifications therefor and to the warranties given by Supplier
in Article 11 below.

 

7

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

6.6 Latent Defects. In the event either Party becomes aware of any defect in any
batch of Product that is not discoverable upon a reasonable inspection or
incoming quality assurance testing as set forth in the Specifications, it shall
immediately notify the other Party in writing (identifying the batches
involved), and the rejection provisions of Section 6.5 above shall apply. In the
case of latent defects, notification to Supplier by Purchaser must occur within
thirty (30) days after Purchaser becomes aware or reasonably should have become
aware that any Product is defective.

6.7 Audits. Purchaser shall have the right to conduct, upon reasonable notice
and at its own expense, a periodic (limited to one audit per year) site and
quality audit of the portion of the Facility used to manufacture and/or supply
the Product hereunder during normal business hours, including Supplier’s
documentation relevant to assure ongoing GMP compliance and compliance with
Applicable Laws and this Agreement. In addition, Purchaser shall be entitled to
review Supplier’s standard operating procedures applicable to its manufacture
and supply of the Product hereunder, including with respect to quality control.

6.8 Recalls. Any recalls of Purchaser’s finished product incorporating Product
shall be the sole responsibility of Purchaser, provided, however, that if
Supplier reasonably believes a recall may be necessary with respect to any
Product provided under this Agreement, Supplier shall immediately notify
Purchaser in writing. Notwithstanding the foregoing, if a recall of Purchaser’s
product incorporating Product arises out of or results from: (i) the negligence
or willful misconduct of Supplier or (ii) a material breach by Supplier of this
Agreement (including a breach of any of the representations or warranties in
Article 11), Supplier shall bear all the costs and expenses of such recall.

 

7. INVOICING AND PAYMENT

7.1 Invoices; Payment. Supplier shall submit an invoice to Purchaser upon
shipment of Product ordered by Purchaser under this Agreement. All invoices will
be sent to the address specified in the applicable purchase order, and each
invoice will state the aggregate and unit price for Product in a given shipment,
plus any insurance, taxes, or other costs incident to the purchase or shipment
initially paid by Supplier but to be borne by Purchaser under this Agreement
pursuant to Section 7.2 below. All invoices for Product purchased by Purchaser
shall be paid thirty (30) days upon receipt by Purchaser of the applicable
invoice.

7.2 Insurance, Taxes and Other Costs. If any tax is due with respect to the sale
of Product under this Agreement, Purchaser will have the sole responsibility to
pay that tax and Supplier will have the sole responsibility to collect that tax
from Purchaser and remit that tax to the applicable authorities. In addition,
any charges for insurance or other costs imposed by third parties incident to
the purchase or shipment of Product hereunder shall be the sole responsibility
of, and shall be paid by, Purchaser. For clarity, and without limiting
Purchaser’s obligation in the foregoing sentence for costs or charges arising
from the purchase or shipment of Product hereunder, it is understood that any
costs or charges arising from the manufacture or storage of Product by Supplier
shall be borne by Supplier.

 

-8-



--------------------------------------------------------------------------------

7.3 Currency. All amounts payable by Purchaser hereunder will be made in United
States Dollars.

 

8. TERM AND TERMINATION; SUPPLY FAILURE

8.1 Term of Agreement. Unless earlier terminated as described below, this
Agreement shall be effective as of the Effective Date and shall remain in effect
until the earlier of (i) the tenth (10th) anniversary of the first commercial
sale of a Finished Product by Purchaser or its designee and (ii) the thirteenth
(13th) anniversary of the Effective Date (the “Term”).

8.2 Termination.

8.2.1 This Agreement may be terminated by either Party upon [***] prior written
notice to the other Party, in the event of a breach of this Agreement by such
other Party, which breach is not cured within such [***] period, provided,
however, if during such [***] period, the allegedly breaching Party disputes
that it has materially breached this Agreement, then the other Party shall not
have the right to terminate this Agreement until it has been finally determined
in accordance with Section 13.8 below that the allegedly breaching Party has
materially breached this Agreement, and such Party fails to comply herewith
within [***] thereafter. Purchaser agrees that, in the event that it delegates
one or more of its responsibilities hereunder to a third party pursuant to
Section 2.1, 4.1, 6.4 or 6.5, unless otherwise agreed to in writing by the
Parties, Purchaser shall remain fully responsible for the performance of such
responsibilities.

8.2.2 This Agreement may be terminated by Purchaser upon [***] prior written
notice to Supplier in the event that Supplier does not successfully complete all
work under the Product Plan by the one (1) year anniversary of the Effective
Date for any reason other than a breach of this Agreement or the Product Plan by
Purchaser.

8.2.3 This Agreement may be terminated by Purchaser without cause at any time
following the second (2nd) anniversary of the date of first commercial sale of
Finished Product by Purchaser or its designee, provided that Purchaser shall
provide to Supplier at least ninety (90) days prior written notice of such
termination and shall pay to Supplier a termination fee equal to [***] (the
“Early Termination Fee”). For clarity, in the event that Purchaser terminates
this Agreement pursuant to this Section 8.2.3, in addition to paying the Early
Termination Fee, Purchaser shall still be obligated to purchase the Minimum
Purchase Obligation (or remaining portion thereof, as calculated pursuant to
Section 5.3) that is due at the time of such termination.

8.2.4 Pursuant to Section 5.3.2 of the Confidentiality Agreement, the Parties
acknowledge that: (i) termination of this Agreement shall trigger automatic
termination of the Confidentiality Agreement as of the date of termination of
this Agreement; and (ii) termination of the Confidentiality Agreement shall
trigger automatic termination of this Agreement as of the date of termination of
the Confidentiality Agreement.

 

9

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.3 Effect of Termination.

8.3.1 Termination or expiration of this Agreement shall not relieve a Party from
any liability that, at the time of such termination or expiration, has already
accrued to the other Party. Upon expiration or termination of this Agreement:
Supplier shall, as promptly as practicable (a) cease all work with respect to
the Product, and (b) turn over to Purchaser all Purchaser Confidential
Information and Information (as defined in Section 3.1 of the Confidentiality
Agreement) (whether in written, electronic or other tangible form, including all
embodiments thereof) which are then in Supplier’s possession or control.

8.3.2 The provisions of Articles 1, 7 and 9-13, and Sections 6.4, 6.5, 6.6, 6.8
and 8.3 of this Agreement shall survive the expiration or termination of this
Agreement for any reason.

8.4 Supply Failure.

(a) Should Supplier not be able to supply at least [***] of the quantities of
Product ordered by Purchaser pursuant to purchase orders in accordance with
Section 5.2 for any [***] period within [***] of the dates specified in such
purchase orders in compliance with this Agreement for any reason, then such
event shall be deemed a “Supply Failure.” Notwithstanding the foregoing, such
event shall not be deemed a Supply Failure if such event is caused by a force
majeure event (as described in Section 13.6), provided that (i) Supplier
notifies Purchaser immediately upon the occurrence of such force majeure event,
and (ii) such force majeure event lasts no longer than [***].

(b) In the event of a Supply Failure, Purchaser’s obligation under Section 5.3
to purchase the Minimum Purchase Obligation of Product from Supplier shall
terminate, subject to the terms of Section 8.4(c) below.

(c) In the event that a Supply Failure occurs and such Supply Failure is the
first Supply Failure to occur during the Term of this Agreement, at the written
request of Supplier, if Supplier has taken the necessary steps to ensure that a
Supply Failure will not re-occur, the Parties shall discuss in good faith
reinstating Purchaser’s obligation under Section 5.3 to purchase the Minimum
Purchase Obligation from Supplier. If the Parties mutually agree in good faith
that Supplier has remedied the Supply Failure and has taken all steps necessary
to ensure that a Supply Failure will not re-occur, Purchaser’s obligation under
Section 5.3 to purchase the Minimum Purchase Obligation from Supplier shall be
reinstated, effective [***] following the date of such agreement (such effective
date of reinstatement, the “Minimum Purchase Obligation Re-instatement Date”);
provided, however, that, (i) for the [***] period (as described in Section 5.3)
that Purchaser’s obligation to purchase the Minimum Purchase Obligation is
re-instated, the Minimum Purchase Obligation shall be pro-rated for the time
remaining in such [***] period following the Minimum Purchase Obligation
Re-instatement Date; and (ii) Purchaser’s obligation to purchase the Minimum
Purchase Obligation under Section 5.3 shall be subject to, and modified to the
extent necessary to comply with, any obligations incurred by Purchaser between
the date of the Supply Failure and the date that the Parties agreed that the
Minimum Purchase Obligation should be re-instated.

 

10

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

This Section 8.4 shall in no way limit any of Purchaser’s legal, equitable or
other remedies for Supplier’s breach of its obligations to supply Product to
Purchaser under Article 2.

 

9. CONFIDENTIAL INFORMATION

9.1 Confidential Information. The Parties may from time to time disclose to each
other Confidential Information. “Confidential Information” means any information
disclosed by one Party to the other Party that, if disclosed in tangible form,
is marked “confidential” or with other similar designation to indicate its
confidential or proprietary nature or, if disclosed orally, is indicated orally
to be confidential or proprietary by the Party disclosing the information at the
time of the disclosure and is confirmed in writing as confidential or
proprietary by the disclosing Party within forty-five (45) days after such
disclosure. For avoidance of doubt, all data and information regarding the
Product provided by Supplier to Purchaser shall be deemed the Confidential
Information of Purchaser. Notwithstanding the foregoing or anything herein to
the contrary, Confidential Information shall not include any information that,
in each case as demonstrated by written documentation; (a) was already known to
the receiving Party, other than under an obligation of confidentiality, at the
time of disclosure; (b) was generally available to the public or otherwise part
of the public domain at the time of its disclosure to the receiving Party;
(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement; or (d) was subsequently lawfully
disclosed to the receiving Party by a person other than the disclosing Party.

9.2 Confidentiality. During the Term and until the seventh (7th) anniversary of
any termination or expiration of the Agreement, each Party shall hold and
maintain in strict confidence all Confidential Information of the other Party.
Without limiting the foregoing, neither Party shall use or disclose the
Confidential Information of the other Party, except as otherwise permitted by
this Agreement or as may be necessary or useful to exercise its rights or
perform its obligations under this Agreement. Subject to Section 9.4 below,
nothing contained in this Article 9 of this Agreement shall prevent either Party
from disclosing any Confidential Information of the other Party to the extent
reasonable necessary in prosecuting or defending litigation, complying with
applicable governmental laws, regulations, such as SEC regulations, or court
order or otherwise submitting information to tax or other governmental
authorities, in submissions to Regulatory Agencies, or as a part of patent
applications filed on inventions made under this Agreement; provided that if a
Party is required by law to make any such disclosure, other than pursuant to a
confidentiality agreement, it will give reasonable advance notice to the other
Party of such disclosure and, save to the extent inappropriate in the case of
patent applications or the like, will use its reasonable efforts to secure
confidential treatment of such information.

9.3 Confidential Terms. Each Party shall treat the terms and exhibits of this
Agreement as the Confidential Information of the other Party. Notwithstanding
anything to the contrary, however, each Party may disclose the terms and
exhibits of this Agreement (a) to advisors, actual or potential investors,
acquisition partners and others on a need to know basis under circumstances that
reasonably ensure the confidentiality thereof, or (b) as required by securities
or other applicable laws or regulations, such as SEC regulations.

 

-11-



--------------------------------------------------------------------------------

9.4 Primacy of the Confidentiality Agreement. Notwithstanding anything to the
contrary in this Article 9, the terms of the Confidentiality Agreement shall
govern Supplier’s obligations with respect to any information or data disclosed
to Supplier hereunder that constitutes Information (as defined in Section 3.1 of
the Confidentiality Agreement) in the event of a conflict between such terms and
the terms of Sections 9.1-9.3 of this Agreement.

 

10. REGULATORY MATTERS

10.1 Product. Supplier shall maintain with the FDA a valid DMF for the Product
that is in compliance with applicable FDA requirements, and Purchaser shall have
the right to reference such DMF in its drug applications for the Finished
Product. Supplier shall ensure that such DMF contains all material written and
other information relating to the manufacture of Product in Supplier’s
possession or control that is necessary for Purchaser to apply for, obtain and
thereafter maintain Regulatory Approvals for the Finished Product in the
Territory, including without limitation information relating to that portion of
the Facility used in the manufacture of Product, process, methodology or
components used in the manufacture of Product or other such information required
to be submitted to Regulatory Agencies (collectively “Product Regulatory
Information”). In the event Regulatory Agencies do not accept Purchaser’s
reference to Supplier’s DMF or otherwise require additional Product Regulatory
Information for Purchaser to obtain and/or maintain Regulatory Approvals,
Supplier agrees to provide all such required Product Regulatory Information to
such Regulatory Agencies in the format required by such Regulatory Agencies and
as soon as reasonably practicable but in any case within thirty (30) days after
receipt of notification thereof from Purchaser or the applicable Regulatory
Agency, as the case may be. Supplier agrees to: (i) promptly inform Purchaser
when any “pertinent” changes (as described by the FDA in Part VII.A. of its
Guideline for Drug Master Files and as required in 21 CFR 314. 420(c)) to
current Product manufacturing practices and/or procedures are made and to
provide updated information to Purchaser from time to time; (ii) promptly
provide Purchaser, as requested, with all available Product Regulatory
Information; and (iii) to cooperate with Purchaser with respect to all reporting
obligations relevant to the Product under Applicable Laws.

10.2 Finished Product. The Purchaser shall be responsible for obtaining and
maintaining all Regulatory Approvals with respect to the Finished Product in the
Territory other than those Regulatory Approvals relating to the Product and
Supplier’s manufacture thereof, if any, which shall be the responsibility of
Supplier. Supplier shall cooperate and provide reasonable assistance to
Purchaser in connection with Purchaser’s obtainment and maintenance of
Regulatory Approvals for Finished Product.

10.3 Regulatory Actions. Supplier shall permit the FDA and other Regulatory
Agencies to conduct inspections of the Facility as they may request, including
pre-approval inspections and any related matters, in each case which is related
to the Product or Supplier’s manufacture thereof, and shall cooperate with such
Regulatory Agencies with respect to such inspections and related matters.
Supplier shall give Purchaser prior written notice, to the extent practicable,
of any such inspections specifically related to the Product, and keep Purchaser
informed about the results and conclusions of such regulatory inspections,
including actions taken by Supplier to remedy conditions cited in the
inspections. In addition, Supplier shall permit Purchaser or its representative
to be present at such inspections if requested by Supplier.

 

-12-



--------------------------------------------------------------------------------

Supplier will provide Purchaser with copies of any written inspection reports
issued by the Regulatory Agency and all correspondence between Supplier and the
Regulatory Agency, including, but not limited to, FDA Form 483, Notice of
Observation, and all related correspondence, in each case relating to the
Product or general manufacturing concerns (i.e., facility compliance or the
like). Redacted copies will be provided by the Supplier in situations where the
Supplier reasonably determines that there are confidentiality concerns and such
redacted information is not reasonably related to the Product or Finished
Product, provided that Supplier shall not redact any information that would
reasonably be expected to affect the regulatory status of the Product or
Supplier’s manufacture thereof. Similarly, Supplier agrees to promptly notify
and provide Purchaser copies of any request, directive or other communication of
the FDA or other Regulatory Agency relating to the Product, and to cooperate
with Purchaser in responding to such requests, directives and communications.

 

11. REPRESENTATIONS AND WARRANTIES

11.1 General. Each Party represents and warrants that: (a) it has full power to
enter into this Agreement and to grant to the other Party the rights granted to
such other Party under this Agreement and (b) it has obtained all necessary
corporate approvals to enter into and execute the Agreement.

11.2 Product Warranties. Supplier represents and warrants that:

11.2.1 All Product supplied hereunder shall comply with the applicable
Specifications and, if applicable, shall conform with the information shown on
the certificate of analysis provided for the particular shipment pursuant to
Section 6.2 above;

11.2.2 The Facility, the manufacturing and supply activities contemplated
herein, and all Product supplied hereunder shall comply with all Applicable
Laws. Without limiting the foregoing, at the time of shipment to Purchaser, none
of the Product shall be adulterated or misbranded within the meaning of the
FDCA, as amended and in effect at the time of shipment.

11.2.3 Title to all Product provided to Purchaser under this Agreement shall
pass as provided in this Agreement, free and clear of any security interest,
lien, or other encumbrance.

11.3 Personnel. Supplier represents and warrants to Purchaser that neither
Supplier nor any of its employees have been “debarred” by the FDA, or subject to
a similar sanction from another Regulatory Agency, nor have debarment
proceedings against Supplier or any of its employees been commenced. Supplier
will promptly notify Purchaser in writing if any such proceedings have commenced
or if Supplier or any of its employees are debarred by the FDA or other
Regulatory Agencies.

11.4 Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 11, NEITHER PARTY MAKES ANY
WARRANTIES OR CONDITIONS (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND EACH PARTY EXPRESSLY DISCLAIMS ANY SUCH
ADDITIONAL WARRANTIES INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, EVEN IF THAT PURPOSE IS
KNOWN TO SUCH PARTY.

 

-13-



--------------------------------------------------------------------------------

12. INDEMNIFICATION

12.1 Indemnity by Supplier. Supplier agrees to indemnify, protect, defend and
hold harmless Purchaser, its directors, officers, employees, successors and
assigns from and against any claims, damages, liability, harm, loss, costs,
penalties, lawsuits, threats of lawsuit or other governmental action, including
reasonable attorney’s fees, arising out of any claim, complaint, suit,
proceeding, or cause of action brought or claimed by any third party which arise
out of: (i) Supplier’s breach of this Agreement or of any warranty or
representation made by Supplier to Purchaser under this Agreement; or (ii) the
negligent or intentionally wrongful acts or omissions of Supplier.

12.2 Indemnity by Purchaser. Purchaser agrees to indemnify, protect, defend and
hold harmless Supplier, its directors, officers, employees, successors and
assigns from and against any claims, damages, liability, harm, loss, costs,
penalties, lawsuits, threats of lawsuit, recalls or other governmental action,
including reasonable attorney’s fees, arising out of any claim, complaint, suit,
proceeding, or cause of action brought or claimed by any third-party which
(i) arise out of Purchaser’s breach of this Agreement or of any warranty or
representation made to Supplier under this Agreement; or (ii) result from the
manufacture, sale, marketing, use or distribution by Purchaser (or its designee)
of Finished Product (to the extent not attributable to any Product), including
without limitation the negligent or intentionally wrongful acts or omissions of
Purchaser (or its designee); except in each case to the extent that Supplier is
obligated to indemnify, protect and defend Purchaser for such claims under
Section 12.1 above.

12.3 Indemnification Procedure. A Party that intends to claim indemnification
(“Indemnitee”) under this Article 12 shall promptly notify the indemnifying
Party (“Indemnitor”) in writing of any third party claim, suit, or proceeding
included within the indemnification described in this Article 12 (each a
“Claim”) with respect to which the Indemnitee intends to claim such
indemnification, and the Indemnitor shall have sole control of the defense and
settlement of the Claim; provided that the Indemnitor shall not enter into any
settlement that admits the fault of Indemnitee without the prior written consent
of Indemnitee, such consent not to be unreasonably withheld. The Indemnitee
shall have the right to participate, at its own expense, with counsel of its own
choosing in the defense or settlement of the Claim. The indemnification
obligations under this Article 12 shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the consent of the
Indemnitor. The Indemnitee and its employees, at the Indemnitor’s request and
expense, shall provide full information and reasonable assistance to Indemnitor
and its legal representatives with respect to Claims.

12.4 Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO
INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 12 OR IN THE CASE OF WILLFUL BREACH
OF THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES TO THE OTHER PARTY OR ANY OTHER
PERSON (INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS) ARISING FROM OR RELATING
TO ANY CLAIM MADE UNDER THIS AGREEMENT.

 

-14-



--------------------------------------------------------------------------------

13. MISCELLANEOUS

13.1 Entire Agreement; Amendment. This Agreement, including all Exhibits hereto,
sets forth the entire agreement and understanding between the Parties and
supersedes all previous agreements, promises, representations, understandings
and negotiations, whether written or oral, between the Parties with respect to
the subject matter hereof; provided, however, that this Agreement shall not
supersede the Confidentiality Agreement, and in the case of a conflict between
the terms of this Agreement and the terms of the Confidentiality Agreement, the
terms of the Confidentiality Agreement shall govern. None of the terms of this
Agreement shall be amended or modified except in writing signed by the Parties
hereto.

13.2 Assignment. Neither Party may assign or transfer any of its rights under
this Agreement or delegate any of its obligations or duties under this Agreement
without the prior written consent of the other Party. Notwithstanding the
foregoing:

13.2.1 Purchaser may assign or transfer any of its rights or delegate any of its
obligations or duties under this Agreement, to a successor by way of merger,
consolidation or the acquisition of substantially all of its business and assets
relating hereto; provided that such assignee assumes in writing Purchaser’s
obligations under this Agreement and agrees to be bound by the terms and
conditions hereof.

13.2.2 Supplier may not assign or transfer any of its rights or delegate any of
its obligations or duties under this Agreement, except that Supplier may assign
this Agreement to a successor by way of merger, consolidation or the acquisition
of substantially all of its business and assets relating hereto, provided that
such assignment of this Agreement by Supplier is together with a valid
assignment by Supplier of the Confidentiality Agreement to such successor (i.e.
Supplier’s assignment of the Confidentiality Agreement to such successor is
permitted by the terms of the Confidentiality Agreement), and such successor
assumes in writing Supplier’s obligations under this Agreement and agrees to be
bound by the terms and conditions hereof and thereof.

13.3 Severability. If and solely to the extent that any provision of this
Agreement shall be invalid or unenforceable, or shall, if kept effective in this
Agreement, render this entire Agreement to be invalid or unenforceable, such
offending provision shall be of no effect and shall not affect the validity of
the remainder of this Agreement or any of its provisions; provided, however, the
Parties shall use their respective reasonable efforts to renegotiate the
unenforceable provisions to best accomplish the original intentions of the
Parties with respect to such provisions.

13.4 Waivers. Any waiver of the terms and conditions hereof must be explicitly
in writing. A waiver by any Party of any term or condition of this Agreement in
any one instance shall not be deemed or construed to be a waiver of such term or
condition for any similar instance in the future or of any subsequent breach
hereof. All rights, remedies, undertakings, obligations and agreements contained
in this Agreement shall be cumulative and none of them shall be a limitation of
any other remedy, right, undertaking, obligation or agreement.

 

-15-



--------------------------------------------------------------------------------

13.5 Further Documents. Each Party hereto agrees to execute such further
documents and take such further steps as the other Parties reasonably determine
may be necessary or desirable to effectuate the purposes of this Agreement.

13.6 Force Majeure. No Party shall be liable for failure to perform or delay in
performing obligations set forth in this Agreement, and no Party shall be deemed
in breach or default of its obligations, if, to the extent and for so long as,
such failure, delay, breach or default is due to natural disasters or causes
beyond the reasonable control of such Party. Availability or allocation of raw
materials or labor shall not constitute a force majeure event. Any Party
desiring to invoke the protection of force majeure hereunder shall promptly
notify the other Party of such desire and shall use reasonable efforts to resume
performance of its obligations.

13.7 Governing Law. This Agreement is deemed to have been entered into in the
State of Delaware, and, subject to the dispute resolution procedure outlined in
Section 13.8 below, its interpretation, construction, and the remedies for its
enforcement or breach shall be governed by, and are to be applied pursuant to
and in accordance with, the laws of the State of Delaware, without reference to
conflict of laws principles and excluding the 1980 U.N. Convention on Contracts
for the International Sale of Goods.

13.8 Disputes. In the event of any dispute or claim arising out of or in
connection with this Agreement, or the performance, breach or termination
thereof, either Supplier or Purchaser may, by written notice to the other Party,
have such dispute referred to the Chief Executive Officers (or equivalent) of
Supplier and Purchaser, for attempted resolution by good faith negotiations
within thirty (30) days after such notice is received by such other Party. If
the Parties are unable to resolve such dispute within such thirty (30) day
period, such dispute shall be finally settled by binding arbitration by Judicial
Arbitration and Mediation Services, Inc. (JAMS) under its rules of arbitration,
by three (3) arbitrators appointed in accordance with said rules, unless the
Parties to the dispute have agreed to have only one (1) arbitrator. The decision
and/or award rendered by the arbitrator(s) shall be written, final and
non-appealable, and judgment on such decision and/or award may be entered in any
court of competent jurisdiction. The arbitral proceedings and all pleadings and
evidence shall be in the English language. Any evidence originally in a language
other than English shall be submitted with a certified English translation
accompanied by an original or true copy thereof. In the event such dispute is
referred to arbitration by Supplier, the place of arbitration shall be San
Francisco, California, and in the event such dispute is referred to arbitration
by Purchaser, the place of arbitration shall be Atlanta, Georgia. The costs of
any arbitration, including administrative fees and fees of the arbitrator(s),
shall be shared equally by the Parties to the dispute, unless otherwise
determined by the arbitrator(s). Each Party shall bear the cost of its own
attorneys, and expert fees. The Parties agree that, any provision of applicable
law notwithstanding, they will not request, and the arbitrator shall have no
authority to award, punitive or exemplary damages against any Party.
Notwithstanding the foregoing, a Party may at any time seek injunctive or other
equitable relief for any breach or alleged breach by the other Party of this
Agreement.

 

-16-



--------------------------------------------------------------------------------

13.9 Subcontracting. Supplier shall not subcontract any of its obligations
hereunder (including its obligations under the Product Plan) to another entity
without Purchaser’s prior written approval. In any case, Supplier shall remain
completely responsible for all services or other obligations that are
subcontracted. All subcontractors hereunder shall be bound by the terms and
conditions herein, with respect to the subcontracted services or obligations, as
if named together with Supplier.

13.10 Notices. Any notice, consent or approval permitted or required under this
Agreement shall be in writing sent by registered or certified airmail (postage
prepaid), overnight courier or by facsimile (with such facsimile to be promptly
confirmed by registered or certified airmail, postage prepaid) and addressed as
follows:

 

If to Supplier:

   Mikart, Inc.    1750 Chattahoochee Ave    Atlanta, GA 30318    Attention:
Miguel I. Arteche, Chairman & CEO    Fax No.: 404-350-0432

If to Purchaser:

   Transcept Pharmaceuticals, Inc.    1003 W. Cutting Blvd., Suite 110    Pt.
Richmond, CA 94804    Attention: Glenn A. Oclassen Sr., CEO    Fax No.:
510-215-3535

All notices shall be deemed to be effective on the business day after delivery
of such notice to the overnight courier, the day such notice is received by
addressee via registered or certified mail, or the day on which such notice is
sent by facsimile. In case any Party changes its address at which notices are to
be received, written notice of such change shall be given as soon as practicable
to the other Party.

13.11 Forms. The Parties recognize that, during the term of this Agreement, a
purchase order form, purchase order acknowledgment form or similar routine
document (collectively, “Forms”) may be used to implement or administer
provisions of this Agreement. Therefore, the Parties agree that the terms of
this Agreement shall prevail in the event of any conflict between this Agreement
and the printed provisions of such Forms, or typed provisions of Forms that add
to, vary, modify or are in conflict with the provisions of this Agreement.

13.12 Implied Obligations. This Agreement sets forth all of the rights and
obligations of the Parties with respect to the subject matter hereof.

13.13 Headings. Headings in this Agreement are included for ease of reference
only and shall have no legal effect and shall not be used in any way to construe
or interpret this Agreement.

13.14 Relationship of the Parties. The relationship hereby established between
Purchaser and Supplier is solely that of independent contractors; this Agreement
shall not create an agency, partnership, joint venture or employer/employee
relationship, and nothing hereunder shall be deemed to authorize either Party to
act for, represent or bind the other except as expressly provided in this
Agreement.

 

-17-



--------------------------------------------------------------------------------

13.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which together shall
constitute a single instrument.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date by their duly authorized officers.

 

TRANSCEPT PHARMACEUTICALS, INC.   MIKART, INC. By:   /s/ Glenn A. Oclassen    
By:   /s/ Miguel I. Arteche   Name:   Glenn A. Oclassen       Name:   Miguel I.
Arteche   Title:   President and CEO       Title:   Chairman & CEO   /s/ Thomas
Soloway         Thomas Soloway, CFO        

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

PRODUCT PRICING

Product Name: Buffered Soda

Price:

The price of Product shall be determined as follows:

 

Aggregate Kilograms Product Purchased in a Given Calendar Year

   Price per Kilogram of
Product  

[***]

   $ [ ***]

[***]

   $ [ ***]

[***]

   $ [ ***]

Provided, however, that, except as provided in Section 3.2, in no case shall the
price of Product be greater than $[***] per batch, with a batch being
approximately equal to [***] of Product.

 

19

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT B

PRODUCT SPECIFICATIONS

Product Name: Buffered Soda

Specifications:

CERTIFICATE OF ANALYSIS

[***]

Buffered Soda

 

Date of Mfg:    October 2006 Retest Date:    April 2006 Expiration Date:   
October 2007 Lot No.: [***]   

 

Analysis

   Method    Results   

Specifications

         [***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT C

PRODUCT PLAN

[To be attached]



--------------------------------------------------------------------------------

QUOTE # 1107VLH

         Revision 2         

LOGO [g41162g91i05.jpg]

Product Technical Transfer Proposal

Date: December 20, 2007

Customer:   Transcept Pharmaceuticals, Inc.

  1003 W. Cutting Blvd., Suite 110

  Pt. Richmond, CA 94804

Contact: Dennie Dyer

Phone: 510-215-3580

Fax: 510-215-3535

Email: ddyer@transcept.com

Project Description:

This proposal covers the technology transfer for analytical methodology and
manufacturing processes for [***] (“Buffered Soda”) that Mikart, Inc., located
at 1750 Chattahoochee Ave, Atlanta, GA 30318, will undertake for Transcept.
Under this proposal, Mikart will also create and provide to Transcept a Drug
Master File (DMF) for the Buffered Soda in a form reasonable acceptable to
Transcept and will file such DMF in accordance with Transcept’s instructions
following Transcept’s review and written acceptance of such DMF.

Background: Transcept Pharmaceuticals, Inc. wishes to qualify Mikart as the
manufacturer of Buffered Soda, [***].

Mikart, Inc. will evaluate the manufacturing process and perform all necessary
work required to transfer the manufacturing process and test methods for
Buffered Soda to Mikart’s GMP manufacturing facility located in 2090 Marietta
Blvd., Atlanta, GA 30318. Documentation required for the filing will be prepared
by Mikart as well. A detailed list of activities begins on page 3 (sections A –
D).

A minimum of one feasibility batch of Buffered Soda will be required to be
produced by Mikart. Additionally, the DMF package will require Mikart to produce
three exhibit/registration batches which will be used for stability studies in
support of the submission. Batch sizes will be determined by Mikart and
Transcept. Mikart will prepare and file the DMF in CTD format. All FDA and ICH
guidance documents are applicable.

The material will be packaged in bulk and entered into the stability program at
Mikart, Inc. [***]

 

Page 1 of 7

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

QUOTE # 1107VLH

         Revision 2         

Mikart acknowledges that the Buffered Soda technology being transferred to
Mikart hereunder is subject to that certain Confidentiality Agreement between
Transcept, Mikart and SPI Pharma, Inc. dated October 12, 2007 (the “Confidential
Disclosure Agreement”), including the restricted use and non-disclosure
provisions thereof. In the event of a conflict between the terms of this
proposal and the terms of the Confidential Disclosure Agreement with respect to
the Buffered Soda technology, the terms of the Confidential Disclosure Agreement
shall govern. The parties agree that their performance of their obligations
under this proposal shall be governed by Delaware law, without regard to
conflicts of law provisions.

 

Page 2 of 7



--------------------------------------------------------------------------------

QUOTE # 1107VLH

Revision 2        

Notes:

 

  1. In order to address annual volumes, batch sizes, etc., the customer and
Mikart agree to have a signed Manufacturing and Supply Agreement in place no
later than the completion of Section A (Process Evaluation and Transfer of
Analytical Methods).

 

  2. Suggested batch sizes may need to be adjusted based upon equipment
capabilities.

 

  3. This proposal covers only the technical transfer and DMF preparation and
filing, and does not include commercial manufacturing, process validation or
commercial stability.

 

  4. Mikart will purchase the necessary laboratory equipment (autotitrator),
which will be billed under a separate invoice, subject to item 4 of the Payment
Schedule.

 

  5. This proposal is based on information provided thus far, and is subject to
change pending additional and more detailed instructions regarding the DMF
filing, provided that any material changes to the activities of Payment Schedule
of this proposal will require the written agreement of the parties prior to the
initiation of such changes.

 

  6. Mikart represents and warrants to Transcept that neither Mikart nor any of
its employees have been “debarred” by the FDA, or subject to a similar sanction
from another regulatory agency, nor have debarment proceedings against Mikart or
any of its employees been commenced. Mikart will promptly notify Transcept in
writing if any such proceedings have commenced or if Mikart or any of its
employees are debarred by the FDA or other regulatory agencies.

 

  7. Mikart agrees to perform all activities described herein in accordance with
all applicable laws and regulations (including, without limitation, the US
Federal Food, Drug and Cosmetic Act, GMP and the rules and guidelines of the FDA
and ICH), and agrees to perform such activities in a diligent and timely manner.

 

  8. Each party (the “Indemnitor”) agrees to indemnify the other (the
“indemnitee”) for third party claims brought against the Indemnitee as a result
of the indemnitor’s negligence or breach of its obligations hereunder; provided
that (i) the Indemnitee promptly provides notice of such third party claims to
the Indemnitor and reasonably cooperates with the Indemnitor with respect to
such claims, and (ii) the Indemnitor has sole control of the defense and
settlement of such claims (provided that the Indemnitor shall not settle any
such claim in such a manner that admits the Indemnitee’s fault without the
Indemnitees prior written consent, such consent not to be unreasonably
withheld).

 

Page 3 of 7



--------------------------------------------------------------------------------

QUOTE # 1107VLH

Revision 2        

Product Technical Transfer Proposal

 

A.    Process Evaluation and Transfer of Analytical Methods    [***]      

[***]

   B.    Feasibility Batch and Tech Transfer to Mfg and QC    [***]      

[***]

   C.    Exhibit / Registration Batch Manufacturing, Bulk Packaging and
Stability Studies    [***]      

[***]

   D.    Document Preparation of Drug Master File    [***]      

[***]

         Total for Transfer and Manufacturing:    [***]

 

Page 4 of 7

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

QUOTE # 1107VLH

Revision 2        

Payment Schedule

[***], will be invoiced upon completion of the following milestones:

 

A.     Acceptance of this proposal:

   [***]

B.     Completion of manufacturing and Trancept’s acceptance of three (3)
exhibit batches, including C of A’s:

   [***]

C.     Filing of the Drug Master File (DMF) accepted By Trancept:

   [***]

Payments for miscellaneous Items:

 

  1. The raw material will be supplied by [***]. Any dedicated tooling used for
development and exhibit batches will be billed at cost.

 

  2. Project specific supplies, such as reference drugs, analytical standards,
columns and/or reagents, will be billed at cost. A copy of the purchase invoice
may be provided, upon request, along with the request for payment.

 

  3. Any necessary outside services, such as contract testing or consultation,
will be billed at cost. Written customer authorization will be obtained prior to
consultations.

 

  4. Notwithstanding anything in this Agreement to the contrary, Transcept will
not be responsible for any charges for miscellaneous items (or any other charges
not described in parts A-C of the Payment Schedule) that exceed [***] in a given
month unless Mikart had obtained Transcept’s written authorization prior to
incurring such charges.

Payment Terms: Net 30 days from date of receipt of invoice

 

Page 6 of 7

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

QUOTE # 1107VLH

Revision 2        

Project Timeline

Specific dates and milestone lead-times will be established and agreed to by the
parties after formal acceptance of this quote by both parties. Mikart will
forward a preliminary timeline for review shortly after the project is
authorized. Subsequent conferences will be held to establish definitive dates
for the project’s timeline.

Project Authorization

The parties below hereby agree to undertake their obligation under this proposal
and to be bound by the terms hereof:

 

Transcept Pharmaceuticals, Inc.     Mikart, Inc. By:   /s/ Illegible     By:  
/s/ Illegible Title:   CFO     Title:   CEO Date:   12/19/07     Date:   2/1/08
  /s/ Illegible         Illegible      

THIS QUOTATION IS VALID FOR 90 DAYS

 

1750 Chattahoochee Avenue, Atlanta, GA 30318  

Phone (404) 351-4510

 

Fax (404) 350-0432

 

Page 7 of 7